RECEWED |N
The » .:rt of A ppeals
S'Ix‘th Distrlct

JAN z 0 2015 ERIC: L. H~ILL, #1917752

D;¢§Ac_mmd 79an \ - ’ A\LLRED UNIT/TDCJ_-C§ID
ebra Autrey, Clerk 2101 F‘..'M. %Qj N_

l 10va PARK’ TE,§{\§D 7'§3367
/ w ~ JANUARY: line whaf,qppea,$

Smm[)r
COURT CLERK :snm

a
swan COURT OF APPEALS JAN 2 0 2015
OF TEKAS 4 f Tex'arkana, Texas
MMW_ -' - ~Debra K. Autrey, C|erk
ui>n .stnte'\gsy‘cldi; '
TE:~IARKANA,, TEms"iS§ol

m Re; ERI2101 F. M. 369 N., lowa Park, Texas T6367,
which.is located in Wiohita Gounty, Texas; who does declare, stata,
confimwp and plead under the penalty of perjury of the laws of Uhe
UNITED STATES and THE STBTE OF TEXAS, in accordance with and para
Suent to 28 U; S. C..Secg 1746 end 1111 omni paid, a REM. eoDE;
seat-ime 132';001~_132§003 that the foregoing and instant REQUEST.
1012 REDUGTIQN oF Gosm 13 true end eo.»r_reet:, as aeciered,, confirmea,

and verfied by hem§nafter Signature and the date of its execution;
,As this REQUEST FOR REDUGTION 13 relevant and applicable to the
Reporter*s R@o@nd and Glerk*s Reoord currently on file and being
reviewed by the Homorable Sixth:©ourt of Appeals of Texas in the
ahm¢ styled and numbered appeal pending before this Gourt.

The Requesting Party would further ask that this Honorable
vS`ixth Gowrt of Appeals of Texas suspend the reQuired add¢or the
appli;able rules for form regarding this reuest as authrized by v
andpursuant to,Texas Rules of Appellate Prooedure, Rule 2. Sus-
pension of Rule, For the Requesting Party, the Appellant, womdd
make known\and plead that he is a person without funds to hire an

 

attorney: which, the trial court found the Requesting Party, the
Appellant, to~be indigent and ordered that the trial records be

made avaialbe to the appointed attorney on appeal to prepare the
required pieedinge; And With this beiqgthe eese, the Re§uestmn§
Party, the Appellant was not ordered by the trial court to be given
the records upon the completion of use by the attorneys in preparing
their briefs§ For this prompts the Requesting Party, the Appellan@
to seek that a reduction in cost for securing a copy of the trial
records on appeal be obtained.

Acc@rdingly, the Requeting Party, the Appelhnt§ does not earn
any salary and/or wages for duties and servi es performed during his.
confinement, as the TDGJ,CID does not pay any offenders% This has
caused the Requesting Party, the Appellant, to seeh out possible
assistanwe in securing these redords, if the same san be bought at
a reduced coast of ten (IC) cents a page. As this price would allow
_ the Reqwesting Party, the Appellant to obtainzthe needed outside
assistan@e of person(s) who may be ah&ato make this payment.

Beoause this request may require the approval of a Justice§
the Requsting Party, the Appellant§ does request that the Honor-
able Clerk of the Sixth Court of Appeals of Texas present this=re~
quest to an Honorable Justiee for approval or denial as noted by
his signatmre;z For this only be needed' if the Honorable Clerk of
the Court is unabe to otherwise grant the request.

With this l close and await anxitemi§ed listing of cost and the
cost of producing the trial records on appeal at a redueed oost.

Thank you, as l affix my signature on this date of January l®;
20l5 declaring; confirming, and verifying the foregoing to be true'

and eorreet. .
Respectfully submitted@

S//z"\ ` e{ w/`

19 7752
REQUESTING PARTr/APPELLANT
ALLRED UNIT/TDGJ_GIB
2101 F. M. 369 N. n
IOWA PARK,_TEXAS'763§7

       

ORDER
lt is the ORDER CF THIS GDURT THAT THE GLERK OF THE GOURT PRO_
vide the appellant with the trial records on appeal at a redu ed cost
or t;en (lO cents a page. granted/DENIED on this date of

s/

§§§ justi;€ presiding

\’